department of the treasury internal_revenue_service washington d c cg tax_exempt_and_government_entities_division may ae uniform issue list t-lp-fa t3 attention legend company a company b company c company d company e company f corporation g investment manager m plan w plan x plan y pian z page dear this is in response to your request for a ruling dated date submitted by your authorized representative in which you ask for several rulings under sec_401 a e a and e of the internal_revenue_code the code correspondence dated date date date and date supplemented the request plan x was originally adopted by company b a subsidiary of company c as plan w effective company b merged its two profit-sharing_plans plan y and plan z into plan x plan x is qualified under sec_401 of the code and consists of a cash_or_deferred_arrangement described in sec_401 and a employee_stock_ownership_plan esop component’ that is intended to qualify under sec_4975 plan x acquired shares of company c which constituted qualifying employer_securities within the meaning of sec_4975 with the proceeds of exempt loans made by company c company c shares were acquired by pian x prior to these exempt loans when plan x was a tax_credit_employee_stock_ownership_plan trasop as defined in sec_409 the trasop portion of the esop component company c shares acquired by plan x with the exempt loan proceeds constitute the non-trasop portion of the esop component in addition on henrennnee the disposition date company a acquired company c the transaction the transaction was structured as a merger of company a's acquisition subsidiary_corporation g into company c followed by mergers of two of company c’s subsidiaries company b and company d into company c and a merger of company c into company a share of company c common_stock including each share held by plan x was converted into a right to receive cash in the amount of dollar_figure in connection with these mergers on the disposition date each outstanding as of the disposition date plan x held approximately shares of company c common_stock including approximately shares of company c common_stock that were held as collateral in pian x's suspense_account and approximately shares of company c common_stock that were allocated to participant accounts under plan x as of the disposition date over of the assets of plan x’s esop component were invested in company c common_stock thus immediately following the disposition date plan x held approximately dollar_figure in cash dollar_figure of which was credited to plan x's suspense_account with respect to unallocated shares of company c common_stock that were tendered on the disposition date and dollar_figure of which was credited to participant accounts under plan x with respect to allocated shares of company c common_stock that were tendered on the disposition date in connection with the transaction the second amendment to plan x was adopted under the provisions of the second amendment plan x's definition of company was changed from company c to company a effecting a change in plan x's definition of employer_securities from the common_stock of company c to the common_stock of company a as a page result of the transaction after the disposition date shares of company a common_stock constitute qualifying employer_securities under sec_4975 of the code in addition the second amendment to plan x provides that i cash received by plan x with respect to shares of company c common_stock allocated to participant accounts under plan x on the disposition date is to be reinvested by the plan x trustee in company a common_stock and ii cash received by plan x with respect to unallocated shares of company c common_stock held in plan x's suspense_account on the disposition date is to be reinvested by the plan x trustee in shares of company a common_stock which are to serve as collateral for plan x's outstanding loan based on the market_value of the company a common_stock reinvestment of the cash received by plan x pursuant to the transaction would require the purchase of approximately shares of company a common_stock during the reinvestment_period the cash proceeds described in i and ii were placed in a money market fund company a has engaged investment manager m to provide discretionary investment management services with respect to pian x assets that represent the proceeds of the sale of company c common_stock to develop and execute a program of prudent management pursuant to which such proceeds will be reinvested in shares of company a common_stock over a reasonable period of time and in a manner that minimizes market impact and that is in accordance with applicable securities laws the reinvestment plan based on the investment manager's conclusions it was estimated that approximately days would be required after the disposition date to reinvest in shares of company a common_stock the cash received by pian x in connection with the transaction factors that investment manager m considered in reaching this conclusion included without limitation i company a's market capitalization ii historical average daily trading volume of company a common_stock iii estimated future trading activity of company a common_stock iv market fluctuations due to economic monetary and general market conditions that may occur during the execution of the reinvestment pian and v trading days versus calendar days on etiatesenes calendar days following the disposition date the investment manager m completed the implementation of the reinvestment plan by reinvesting in company a common_stock the proceeds that plan x received in exchange for company c common_stock based on the foregoing you request the following rulings the shares of company a common_stock acquired by plan x with the proceeds of the sale of shares of company c common_stock that were acquired by plan x before date will be deemed to have been acquired before date so that such shares of company a common_stock will not be subject_to the diversification rules of sec_401 of the code provided that the reinvestment of such proceeds in shares of company a common_stock is accomplished within days of the disposition date or within an extended period approved by the commissioner pursuant to the fourth ruling_request set forth below page plan x participants who receive distributions of company a common_stock from plan x following the disposition date will receive net_unrealized_appreciation treatment on such distributions pursuant to sec_402 of the code and the net_unrealized_appreciation on company a common_stock acquired by plan x with proceeds of the sale of shares of company c common_stock will be calculated using the basis of company c common_stock at the disposition date without regard to any interim investments of the proceeds of such sale of shares of company c common_stock provided that the reinvestment of such proceeds in shares of company a common_stock is accomplished within dollar_figure days of the disposition date or within an extended period approved by the service pursuant to the fourth ruling_request set forth below to the extent plan x reinvests the proceeds of the sale of shares of company c common_stock in shares of company a common_stock the trasop and non-trasop portions of the esop component of plan x will continue to be considered invested primarily in employer_securities provided that the reinvestment of such proceeds in shares of company a common_stock is accomplished within days of the disposition date or within an extended period approved by the commissioner pursuant to sec_1_46-8 of the income_tax regulations as ruled upon in the fourth ruling_request as set forth below pursuant to question and answer of notice_88_56 c b sec_402 of the code and sec_1_46-8 of the regulations respectively for purposes of ruling requests one two and three with respect to sec_401 sec_402 sec_409 and sec_4975 of the code respectively the reinvestment_period will commence on the disposition date and end days later with respect to your first ruling_request sec_401 of the code generally provides in regards to an esop within the meaning of sec_4975 ora trasop within the meaning of sec_409 that any employee who has attained age and completed ten years of participation in an employee stock ownership pian is entitled annually to direct diversification of at least percent of the participant's account balance in the employee_stock_ownership_plan percent in the sixth year the diversification requirement is effective with respect to shares acquired by the employee_stock_ownership_plan after date pursuant to question and answer of notice_88_56 employer_securities acquired by an employee_stock_ownership_plan or a tax_credit_employee_stock_ownership_plan after date will be deemed for purposes of sec_401 of the code to have been acquired by or contributed to the employee_stock_ownership_plan on or before date under certain circumstances one such circumstance is when cash or other assets derived from the disposition of employer_securities pursuant to a corporate_reorganization or acquisition attempt whether or not successful which are used to purchase other employer_securities will be treated as acquired by or contributed to the employee_stock_ownership_plan on or before date if the period between the disposition and the reinvestment does not exceed days or such longer period as may be granted by the commissioner under rules similar to those of sec_1_46-8 of the regulations page in the present case the cash derived from the sale of company c common_stock including the company c stock purchased prior to date pursuant to a corporate acquisition will be reinvested in shares of company a common_stock thus with respect to your first ruling_request we conclude that the shares of company a common_stock acquired by plan x with the proceeds of the sale of shares of company c common_stock that were acquired by plan x before date will be deemed to have been acquired before date so that such shares of company a common_stock will not be subject_to the diversification rules of sec_401 of the code provided that the reinvestment of such proceeds in shares of company a common_stock is accomplished within days of the disposition date or within an extended period approved by the commissioner pursuant to the fourth ruling_request set forth below with respect to your second ruling_request sec_402 of the code provides generally that the amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to him in the year in which so distributed under sec_72 relating to annuities sec_402 provides generally that the amount actuaily distributed to any distributee shall not include net_unrealized_appreciation in securities_of_the_employer_corporation see sec_402 and b sec_1_402_a_-1 i of the regulations states that the amount of net_unrealized_appreciation in securities_of_the_employer_corporation which are distributed by the trust is the excess of the market_value of such securities at the time of distribution over the cost or other basis of such securities to the trust sec_402 of the code provides that the term securities_of_the_employer_corporation includes securities of a parent or subsidiary_corporation as defined in subsections e and f of sec_424 of the employer_corporation sec_402 of the code provides that for purposes of sec_402 in the case of any transaction to which this subsection applies the determination of net_unrealized_appreciation will be made without regard to such transaction pursuant to sec_402 included among the transactions covered by sec_402 is any disposition by a plan trustee of employer_securities in which the proceeds are used to acquire employer_securities within days or such longer period as the secretary may prescribe except that this shall not apply to any employee with respect to which a distribution of money was made after such disposition and before such acquisition in this case the proceeds of the disposition of shares of company c common_stock are being used by the plan x trustee to acquire shares of company a common_stock accordingly we conclude with respect to your second ruling_request that plan x participants who receive distributions of company a common_stock from plan x following the disposition date will receive net_unrealized_appreciation treatment on such distributions pursuant to sec_402 of the code and the net_unrealized_appreciation on company a common_stock acquired by plan x with proceeds of the sale of shares of company c common_stock will be calculated using the basis of company c common_stock as of the disposition date without regard to any interim investments of the proceeds of such sale of shares of company page c common_stock provided that the reinvestment of such proceeds in shares of company a common_stock is accomplished within days of the disposition date or within an extended period approved by the service pursuant to the fourth ruling_request set forth below with respect to your third ruling_request sec_4975 of the code provides in part that the term employee_stock_ownership_plan esop means a defined_contribution_plan which is a stock_bonus_plan which is qualified or a stock bonus and a money purchase pian both of which are qualified under sec_401 and which are designed to invest primarily in qualifying employer_securities sec_4975 of the code provides that the term qualifying_employer_security means any employer_security within the meaning of sec_409 sec_409 states that the term employer_securities means common_stock issued by the employer or by a corporation which is a member of the same controlled_group within the meaning of sec_1563 determined without regard to sec_1563 and sec_1563 which is readily_tradable on an established_securities_market trasops are described in sec_409 in part as defined contribution plans which are designed to invest primarily in employer_securities sec_1_46-8 of the regulations provides that the requirement that a trasop be designed to invest primarily in employer_securities is a continuing obligation therefore a transaction changing the status of a corporation as an employer may require the conversion of certain plan assets into other_securities sec_1_46-8 of the reguiations also provides that cash or other assets derived from the disposition of employer_securities held by a trasop must be reinvested in employer_securities not later than the 90th day following the date of disposition however the commissioner may grant an extension of the period for reinvestment in employer_securities depending on the facts and circumstances of each case based on the facts of this case we believe that it is appropriate also to apply this period of reinvestment for the non-trasop shares held in plan x in addition to the trasop shares held in plan x accordingly with respect to your third ruling_request we conclude that to the extent plan x reinvests the proceeds of the sale of shares of company c common_stock in shares of company a common_stock the trasop portion of the esop component of plan x will continue to be considered invested primarily in employer_securities as required by sec_409 of the code and sec_1_46-8 of the regulations provided that the reinvestment of such proceeds in shares of company a common_stock is accomplished within days of the disposition date or within an extended period approved by the commissioner pursuant to the fourth ruling_request set forth below we also rule that the non-trasop portion of the esop component of plan x will continue to be considered be treated as being invested primarily in employer_securities for purposes of sec_4975 provided that the reinvestment of such proceeds in shares of company a commen stock is accomplished within days of the disposition date or within an extended period approved by the commissioner pursuant to the fourth ruling_request set forth below page with respect to your fourth ruling_request after careful analysis of the facts considered by the investment manager we have determined that a day extension of the day period under question and answer of notice_88_56 sec_402 and sec_1_46-8 is reasonabie thus with respect to your fourth ruling_request we conclude that for purposes of ruling requests one two and three with regard to sec_401 sec_402 and sec_409 and sec_4975 of the code respectively the applicable reinvestment_period will commence on the disposition date and end days thereafter the above rulings are based on the assumptions that plan x is otherwise qualified under sec_4975 sec_409 and sec_401 of the code as applicable and that the related trust is tax-exempt under sec_501 at the time of the relevant transactions please note that plan x's compliance with the applicable_requirements of code sec_401 sec_409 and sec_4975 is subject_to verification upon audit by the appropriate key district_office of the service we also note that the department of labor has jurisdiction with respect to the provisions of part of title of the employee_retirement_income_security_act_of_1974 erisa including the requirement in erisa sec_404 that fiduciaries discharge their duties prudently therefore we express no opinion in regard to such issues if you have any questions regarding this private_letter_ruling please contact jes oar ioe id no wt rey at hk eek not a toll free number pursuant to a power_of_attorney on file in this office a copy of this letter_ruling is being sent to your authorized representative sincerely yours paras doen frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice of intention to disclose cc
